Title: To Thomas Jefferson from Jesse B. Harrison, 27 April 1826
From: Harrison, Jesse B.
To: Jefferson, Thomas


Sir,
Lynchburg
April 27th 1826.
I hope you will believe me sincere when I assure you that it is with the greatest reluctance that I intrude on the quiet of your calm retreat, at an age when exertion must be irksome; yet when I reflect that there is a motive which has ever been more powerful with you than even the love of philosophie ease, the love of active kindness, I am emboldened to beg a few moments of your time. Having entered life myself at so early an age, with just years enough to fill me with an enthusiastic fondness for letters, an extreme desire of knowledge, and having fortunately been enabled to select the best system & paths of study, I have found myself almost wholly excluded by my profession from the farther pursuit of liberal learning, exactly at a time when I am best prepared to make valuable acquisitions in its various departments. That I have found this somewhat unpleasant is too natural to be denied; it was therefore not without some pleasure that I have seen the establishment of a Professorship of French & Spanish in the University of North Carolina with a competent salary: the election for this chair takes place in a few weeks & I have been encouraged to direct my eye to it. I have flattered myself, sir, that your acquaintance with me is sufficient to enable you to speak,—not of my fitness in these branches, of these Mr Ticknor will write—but of my character, my general scholarship and my love of learning with some notice of my classical pursuits. I do not imagine that the directness of this application will induce you to feel any embarassment in speaking sincerely on these points of one, who has self knowledge enough at least to think modestly of his own poor pretensions. I speak French decently and am quite familiar with every Spanish author of any note; and in modern literature generally my desire of knowledge is decided and permanent enough to ensure my making all the acquisitions in it which study will put in my reach, if two or three years were  exclusively devoted to it. My design is, sir, if I can succeed in this application to hold the place until I am of the age of twenty-five and then travel abroad, after which I shall still be young enough for any pursuit: for, my penchant is rather political than literary. If, sir, you do not think my youth too great an objection, I would earnestly beg of you a single line declaring your knowledge of me, for this purpose. I am aware that you are often harassed by applications of this nature, but I only request sincerity be it as slight as the testimonial may; and be pleased to send it, if intended, as soon as possible, with convenience.Forgive me, sir, for this intrusion, and accept the best wishes & thanks of your devoted Hum. SertJ. B. Harrison